Title: Brookline’s Account: Suffolk Court of General Sessions, Boston, November 1768
From: Roxbury, town of,White, Benjamin,Gardner, Isaac,Harris, John,Goddard, Jonathan,Griggs, Thomas,Avery, John
To: Brookline, town of


        Brookline Novr. 7. 1768
       
          The Town of Roxbury to the Town of Brookline
         
         1767
       
         Dr.
        
        
         Jan. 30
         To Isaac Gardner Esqr. for boarding Jno. Shattuck and wife 3 days to two mens watching and Attendance
         
         18
         
         
         
        
         Feby.
         To 2 days spent upon said Shattuck account
         
        8
        
        
         
        
         
         To 1 Day Ditto
         
        3
        
       
          
        
         6
         To Deacon Ebenr. Davis for supplying to said Shattuck family
         
        5
         8
        
         
        
         
         To keeping said Shattuck’s horse 18 days
         
        7
         8
        
         
        
         
         To cash to said Shattuck’s wife
         
        6
       
        
         
        
         
         To ½ day his mans attendance on said Shattuck
         
        4
        
        
          
        
         
         To sundry to said Shattucks Family
         
        3
         1
        
         
        
         
         To 2½ days Attendance on said Shattuck
         
        10
        
       
         
        
         Mh. 2
         To keeping said Shattucks horse 13 weeks @ 3 per week
         
        1
         19
        
         
        
         
         To Danl. Sanders for watching 4 Nights with said Shattuck
         
        6
        
        
         
        
         
         To Fish and Greenwood for watching with Ditto 1 night
         
        3
        
       
         
        
         
         To Antho. Marion for watching with Ditto 4 nights
         
        6
        
        
         
        
         
         To Edward Williams for Ditto 2 nights
         
        3
        
        
         
        
         
         To George Brown for Ditto 3 nights
         
        4
         6
        
         
        
         
         To Micah Grout for Ditto 1 night
         
        1
         6
        
         
        
         
         To Capt. Parker for 2  candles for Shattuck
         
        1
         5
         ¾
        
        
         Feby. 12
         To Benja. White for time and expence to Andover with said Shattuck
         
        14
        
        
         
        
         22
         To time and expence to Ditto
         
        12
         11
        
         
        
         
         To 2 days on Shattucks Account
         
        8
        
        
         
        
         
         To his mans Attendance on Shattuck
         
        4
        
        
         
        
        
         12th
         To Majr. Robert Sharp for time and expence to Andover and cash to the Doctor for said Shattuck
         1
         13
         4
        
         
        
         
         To 2½ days Attendance on said Shattuck
         
        10
        
        
         
        
         
         To his sons Attendance on Ditto
         
        1
         6
       
         
        
         
         To keeping Shattucks horse
         
        3
        
        
         
        
         
         To Mr. John Harris for time and expences to Andover with Shattuck
         1
         9
        
        
         
        
         22
         To time and expence to Andover and cash to the Doctor for Ditto
         1
         18
        
        
         
        
         
         To Wood and other Supplies to said Shattuck and family
         
        18
         5
        
         
        
         
         To Docr. Eliphalet Downer for keeping said John Shattuck and Attendance 8 weeks from the 23d. Feby. 1767 @ 13 per week
         5
         6
         8
        
         
        
         
         To Alexdr. Young for Bread and milk for Breakfasts for said Shattuck while in Goal 17 weeks @ 2 per week
         1
         14
        
        
        
        
         
         
         £22
         2
         3
         ¾
        
        
         1767
        
         
         
         
         
         
                 
         July 29
         To Mr. Enoch Brown for 2 check shirts for said Shattuck
         0
         15
        
         
         
        
         Apl. 19
         To Benja. White for boarding Mrs. Shattuck and daughter Mary 26 weeks at 10 per week
         13
         0
        
         
          
        
         
         To keeping Ditto 21 weeks @ 7/4 per week
         7 
         14
        
         
          
        
         
         To keeping Shattuck 24 weeks from the last Octr. @ 8 per week
         7
         4
        
         
         
        
         
         To keeping said Shattucks horse 25 weeks to grass @ 2 per week
         2
         10
        
         
         
        
         1768
         
         
         
         
         
         
      
          March 15
         To keeping Ditto 11 weeks to hay @ 5/4 per week
         2
         18
         8
        
         
        
         
         To keeping Mrs. Shattuck and Daughter Mary 23 weeks @ 6 per week
         9
         18
        
         
         
        
        
         
         To nursing said Shattucks daughter Mary in Sickness
         0
         6
         8
        
         
        
         
         To keeping Shattuck himself 8 weeks @ 5/4 per week
         2
         2
         8
        
         
        
         
         To nursing Ditto in his late sickness
         0
         5
         4
        
         
        
         
         To Stephen Brewer for house rent for said Shattucks goods and damages done to His house
         1
         16
        
         
         
        
         
         To Docr. Jona. Davis for medicine and Attendance for Jno. Shattuck wife and daughtr. Mary from Octr. 2. 1767 to Apl. 29, 1768
         4
         9
         8
        
         
        
         
         To Ditto for 1 weeks board
         0
         12
        
         
         
        
         
         
         53
         12
        
         
         
        
         
         Brot from the other side
         22
         2
         3
         ¾
        
        
         
         
         75
         14
         3
         ¾
        
        
         
         Deduct by order the whole keeping of the horse
         7
         17
         11
        
         
        
         
         Allowd by the Court and Costs.
         £67
         16
         4
         ¾
        
        
       
        Brookline Novr. 8. 1768. Errors Excepted per Benja. White Isaac Gardner John Harris, Jno. Goddard, Thos. Griggs
        Selectmen of Brookline
       
       
        Boston January 31. 1769
       We the Subscribers having Attended the Selectmen of Roxbury and considered the Account exhibited by the Town of Brookline relative to the Pauper Shadwick who was removed from Roxbury to Brookline do report that the Town of Roxbury pay to the Town of Brookline Seventy one pounds fourteen shillings and 3¾ being in full for their charges in maintaining and supporting said Pauper with their legal costs of prosecution in behalf of John Hill, Samuel Pemberton Esqr. and self John Avery.
      